[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR ARTICULATION PLEADING (#119)
This suit concerns a loan to Underwood Towers Limited Partnership. For the purpose of finding probable cause it is only necessary for the court to note that it finds probable cause to secure a claim for $1,700,000.00 against defendants Wollman, Okie and Hubbard because they signed the notes in their individual capacities and because they are general partners in First Hartford Partners, which entity is a general partner of Underwood Towers Limited Partnership.
GEORGE N. THIM, JUDGE